Case 19-13273-VFP        Doc 476    Filed 05/27/20 Entered 05/27/20 17:16:03                Desc Main
                                   Document      Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
                                                                   Order Filed on May 27, 2020
 RABINOWITZ, LUBETKIN & TULLY, LLC                                 by Clerk
                                                                   U.S. Bankruptcy Court
 293 Eisenhower Parkway, Suite 100                                 District of New Jersey
 Livingston, NJ 07039
 (973) 597-9100
 Jonathan I. Rabinowitz
 Barry J. Roy
 Counsel for Jeffrey A. Lester, Chapter 7 Trustee

 In re:                                                Case No. 19-13273 (VFP)

 IMMUNE PHARMACEUTICALS INC., et al.,                  Chapter 7

                                Debtors.               Jointly Administered


                BRIDGE ORDER EXTENDING THE PERIOD
         OF TIME WITHIN WHICH EXECUTORY CONTRACTS MUST
  BE ASSUMED OR REJECTED DURING PENDENCY OF TIMELY FILED MOTION

          The relief set forth on the following page, numbered two (2), is hereby ORDERED.




 DATED: May 27, 2020
Case 19-13273-VFP                 Doc 476         Filed 05/27/20 Entered 05/27/20 17:16:03                             Desc Main
                                                 Document      Page 2 of 2
 (Page 2)

 Debtor:                  Immune Pharmaceuticals Inc., et al.
 Case No.:                19-13273 (VFP)
 Caption of Order:        Bridge Order Extending Chapter 7 Trustee's Time To Assume Or Reject Executory Contracts and Unexpired Leases
                          During Pendency of Timely Filed Motion




             THIS MATTER having been opened to the Court by Jeffrey A. Lester, Chapter 7

 Trustee (the “Trustee”) for Immune Pharmaceuticals, Inc. (“Immune Inc.”), Immune

 Pharmaceuticals, Ltd. (“Immune Ltd.”), Cytovia, Inc. (“Cytovia”), Immune Oncology

 Pharmaceuticals, Inc. (“Oncology”), Maxim Pharmaceuticals, Inc. (“Maxim”), and Immune

 Pharmaceuticals USA Corp. (“USA”), by and through his attorneys, Rabinowitz, Lubetkin &

 Tully LLC, upon the filing of an Application for the entry of a bridge Order further extending the

 period of time within which executory contracts and unexpired leases must be assumed or

 rejected during the pendency of a timely-filed motion (the “Motion”); and the Court noting the

 filing of a timely Motion seeking an extension of the period of time within which the Trustee

 seeks to assume or reject executory contracts; and the Court having scheduled such Motion for

 hearing after the period of time within which the applicable time period would otherwise

 terminate; and for good cause shown;

             IT IS ORDERED that the time period within which the Trustee may assume or reject

 executory contracts and unexpired leases is extended from June 1, 2020, through the date on

 which the Court makes a determination upon the timely-filed Motion of the Trustee.




 F:\Client_Files\A-M\Immune Pharmaceuticals\Bridge Order - Assume or Reject.doc
